

Exhibit 10.6
LOAN AGREEMENT


(LINE OF CREDIT)




This Loan Agreement (Line of Credit) (the "Agreement"), dated June 8, 2006 for
reference purposes only, is executed by and between CRESA Partners of Orange
County, LP, a Delaware limited partnership (the "Borrower"), and First Republic
Bank (the "Lender"), with reference to the following facts:


A.  Borrower has requested a line of credit loan in the original principal
amount of Five Hundred Thousand and 00/100 Dollars ($500,000.00) (referred to as
the "Loan" or the "Line of Credit Loan") from the Lender for the purposes set
forth in this Agreement.


B.  Borrower and the Lender desire to enter into this Agreement to establish
certain terms and conditions relating to the Loan.
THEREFORE, for valuable consideration, Borrower and the Lender agree as follows:




ARTICLE 1


DEFINITIONS


For purposes of this Agreement, the following terms shall have the following
definitions:


1.1 Borrower's Application. "Borrower's Application" means the written
application, if any, and all financial statements and other information
submitted by Borrower to the Lender in connection with the Lender's approval of
the Loan.


1.2 Business Day. "Business Day" means any day other than a day on which
commercial banks in California are authorized or required by law to close.


1.3 Collateral. "Collateral" means all real and personal property, if any, of
Borrower or any third Person now or hereafter securing all or any part of the
Obligations.


1.4 Commitment. "Commitment" means an amount equal to the original principal
face amount of the Note.


1.5 Default. "Default" means any event which, with notice or passage of time or
both, would constitute an Event of Default.


1.6 Event of Default "Event of Default" means the Lender's declaration by
written notice to Borrower of a default by Borrower under the Loan Documents
based on the occurrence of one or more of the events described in Section 4.1 of
this Agreement.


1.7 Governmental Authorities. "Governmental Authorities" means (a) the United
States; (b) the state, county, city or other political subdivision in which any
of the Collateral is located; (c) all other governmental or quasi-governmental
authorities, boards, bureaus, agencies, commissions, departments, administrative
tribunals, instrumentalities and authorities; and (d) all judicial authorities
and public utilities having or exercising jurisdiction over Borrower or the
Collateral. The term "Governmental Authority" means any one of the Governmental
Authorities.


1.8 Governmental Permits. "Governmental Permits" means all permits, approvals,
licenses, and authorizations now or hereafter issued by any Governmental
Authorities for or in connection with the conduct of Borrower's business or the
ownership or use by Borrower of the Collateral or any of its other assets.


1.9 Governmental Requirements. "Governmental Requirements" means all existing
and future laws, ordinances, rules, regulations, orders, and requirements of all
Governmental Authorities applicable to Borrower, the Collateral or any of
Borrower's other assets.


 
-49-

--------------------------------------------------------------------------------

 
 
1.10 Guaranties. "Guaranties" means, collectively, (a) the Continuing Guaranties
of Payment and Performance and all other guaranty agreements of any kind, if
any, now or hereafter executed by the Guarantors, and all extensions, renewals,
modifications and replacements of any or all of such documents; and (b) any
pledge of or grant of security interest in any certificate of deposit, account,
stock, securities, bonds, or other property or asset of any kind, if any, now or
hereafter executed by any third Person to secure any or all of the Obligations,
and all extensions, renewals, modifications and replacements of any or all of
such documents (collectively, the "Third Party Pledge Agreements").


1.11 Guarantors. "Guarantors" means, collectively, (a) the Person or Persons, if
any, now or hereafter guaranteeing payment of the Note or payment or performance
of any or all of the other Obligations, including the Persons, if any,
identified as guarantors in the Loan Schedule; and (b) the Person or Persons, if
any, now or hereafter entering into any of the Third Party Pledge Agreements to
secure any or all of the Obligations.


1.12 Line of Credit Advance. "Line of Credit Advance" means each advance of
principal under the Note made by the Lender to or for the benefit of Borrower
pursuant to a Request for Advance or otherwise.


1.13 Loan Closing. "Loan Closing" or "Closing Date" means the earlier of the
first date on which all or any part of the proceeds of the Loan are initially
disbursed by the Lender to or for the benefit of Borrower.


1.14 Loan Documents. "Loan Documents" means the Note, Security Agreements,
Guaranties, Third Party Pledge Agreements, this Agreement, all other documents
now or hereafter executed by Borrower and any of the Guarantors, respectively,
and delivered to the Lender at the Lender's request in connection with the Loan,
and all extensions, renewals, modifications and replacements of any or all of
such documents.


1.15 Loan Fee. "Loan Fee" means the Loan fee specified in Section 5 of the Loan
Schedule which shall be payable by Borrower to the Lender prior to or on the
Loan Closing.


1.16 Loan Schedule. "Loan Schedule" means the Loan Schedule attached to this
Agreement as Exhibit


1.17 Maturity Date. "Maturity Date" means the stated maturity date of the Note.


1.18 Note. "Note" means (a) the promissory note dated the same date as this
Agreement executed by Borrower evidencing the Loan and all extensions, renewals,
modifications and replacements of such promissory note; and (b) any additional
note or notes now or hereafter executed by Borrower in favor of the Lender which
specifically recite that they arise out of this Agreement, and all extensions,
renewals, modifications and replacements of any or all of such note or notes.


1.19 Obligations. "Obligations" means all debts, obligations, and liabilities of
Borrower to the Lender currently existing or hereafter made, incurred or
created, whether voluntary or involuntary, and however arising or evidenced,
whether direct or acquired by the Lender by assignment or succession, whether
due or not due, absolute or continent, liquidated or unliquidated, determined or
undetermined, whether under this Agreement, the Note, any of the other Loan
Documents, or otherwise, and whether Borrower may be liable individually or
jointly, or whether recovery upon such debt may be or become barred by any
statute of limitations or otherwise unenforceable, including all attorneys' fees
and costs now or hereafter payable by Borrower to the Lender under the Loan
Documents or in connection with the collection and enforcement of such debts,
obligations and liabilities. Notwithstanding anything to the contrary contained
in this Agreement, this Agreement shall not secure and the term "Obligations
shall not include, any debts that are or may hereafter constitute "consumer
credit" which is subject to the disclosure requirements of the federal Truth-In
Lending Act (15 U.S.C. Section 1601, et seq.) or any similar state law in effect
from time to time, unless the Lender and Borrower shall otherwise agree in a
separate written agreement.


 
-50-

--------------------------------------------------------------------------------

 
1.20 Person. "Person" means any natural person or any entity, including any
corporation, partnership, joint venture, trust, limited liability company,
unincorporated organization, trustee, or Governmental Authority.


1.21 Personal Property Security Agreements. "Personal Property Security
Agreement" or "Personal Property Security Agreements" means, collectively, any
and all personal security agreements, pledge agreements, and Third Party Pledge
Agreements, if any, now or hereafter executed by Borrower or any other Person
pursuant to which Borrower or such Person grants a personal property security
interest to the Lender to secure any or all of the Obligations, and all
extensions, renewals, modifications and replacements of any or all of such
documents.


1.22 Real Property Security Instruments. "Real Property Security Instrument" or
"Real Property Security Instruments" means, collectively, any and all deeds of
trust and mortgages, if any now or hereafter executed by Borrower or any other
Person pursuant to which Borrower or such Person grants a lien on real property
to the Lender to secure any or all of the Obligations, and all extensions,
renewals, modifications and replacements of any or all of such documents.


1.23 Request for Advance. "Request for Advance" means a written or telephonic
request (or other form of request acceptable to the Lender) for an advance of
principal under the Line of Credit Note submitted by Borrower to the Lender
pursuant to this Agreement.
 
1.24 Security Agreements. "Security Agreements" means, collectively, the
Personal Property Security Agreements and Real Property Security Instruments.


1.25 Other Terms. All accounting terms with an initial capital letter that are
used but not defined in this Agreement shall have the respective meanings given
to such terms in accordance with generally accepted accounting principles,
consistently applied.




ARTICLE 2


DISBURSEMENT OF LOAN PROCEEDS


2.1 Line of Credit. The Lender agrees, on the terms and conditions contained in
this Agreement and the other Loan Documents, to make a line of credit Loan to
Borrower during the period from the Closing Date up to but not including the
Maturity Date in the aggregate principal amount not to exceed at any time
outstanding the amount of the Commitment.


2.2 Use of Loan Proceeds. All Loan proceeds received by Borrower shall be used
by Borrower solely for payment of those costs, charges, and other items shown in
the Loan Disbursement Instructions executed by Borrower in connection with the
Loan, general working capital purposes in the ordinary course of Borrower's
business, and any other use specified in the Loan Schedule. The Lender shall
have no obligation to monitor or verify the use or application of any Loan
proceeds disbursed by the Lender. Borrower shall not, directly or indirectly,
use all or any part of the Loan proceeds for the purpose of purchasing or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (the "Board of Governors") or to extend
credit to any Person for the purpose of purchasing or carrying any such margin
stock or for any purpose which violates or is inconsistent with Regulation X of
the Board of Governors, unless such use has been expressly approved in writing
by the Lender, in its discretion.


2.3 Initial Loan Fee. Concurrently with or prior to the Closing Date, Borrower
shall pay to the Lender the Loan Fee specified in the Loan Schedule. The entire
Loan Fee shall be deemed to be fully earned by the Lender as of the Loan
Closing, and no part of the Loan Fee shall be refundable to Borrower, whether or
not the principal balance of the Loan is prepaid prior to the Maturity Date.


2.4 Requests for Advances Under Line of Credit. Each Request for Advance shall
indicate the proposed date for the Line of Credit Advance requested by Borrower
in the Request for Advance (which date shall be acceptable to the Lender and is
referred to as the "Advance Date"). Each Request for Advance shall be
satisfactory to the Lender in form and substance. Each Advance Date shall be a
Business Day. Provided that no Default or Event of Default has occurred and is
continuing, not later than 4 P.M. Pacific Standard Time on the Advance Date, the
Lender shall make the Line of Credit Advance available to Borrower in
immediately available funds by deposit or credit to an account in Borrower's
name established or to be established at one of the Lender's offices, by check
payable directly to Borrower or to a payee designated by Borrower, or by such
other method as may be designated by the Lender, as designated by the Lender.


 
-51-

--------------------------------------------------------------------------------

 
2.5 Reliance by Lender. The Lender may conclusively presume that all requests,
statements, information, certifications, and representations, whether written or
oral, submitted or made by Borrower or any of its agents to the Lender in
connection with the Loan are true and correct, and the Lender shall be entitled
to rely thereon, without investigation or inquiry of any kind by the Lender, in
disbursing the Loan proceeds and taking or refraining from taking any other
action in connection with the Loan. Without limiting the generality of this
Section, Borrower acknowledges and agrees that (a) it is in the best interest of
Borrower that the Lender respond to and be entitled to rely upon Requests for
Advances that are given by Borrower in writing, by telephone, or by other
telecommunication method acceptable to the Lender without the Lender having to
inquire into the actual authority of the Person making such request and
purporting to act on behalf of Borrower; (b) therefore, the Lender may
conclusively rely on any and all Requests for Advances (whether made in writing,
by telephone, or by other telecommunication method) made by (i) any Person who
purports to be one of the agents of Borrower who has been authorized to act for
Borrower in any resolution or other form of authorization of any kind delivered
to the Lender (a "Borrower Authorization"); and (ii) any other Person who the
Lender in good faith believes to be authorized to act for Borrower
(notwithstanding the fact that such other Person is not identified in any
Borrower Authorization); and (c) Borrower assumes all risks arising out of any
lack of actual authority by any Person submitting any form of Request for
Advance (whether made in writing, by telephone, or by other telecommunication
method) to the Lender and the Lender's reliance on such Request for Advance.
 
ARTICLE 3


BORROWER'S COVENANTS


3.1 Existence of Borrower. If Borrower is a corporation or other form of entity,
Borrower shall maintain its existence in good standing under the laws of the
state in which it is organized and maintain its qualification as a foreign
entity in good standing in each jurisdiction in which the nature of its business
requires qualification as a foreign entity and where the failure to qualify
would have a material adverse effect on Borrower's business.


3.2 Books and Records; Inspections by Lender. Borrower shall keep and maintain
complete and accurate books and records relating to it business at its principal
place of business. The Lender shall have access to such books and records at all
reasonable times upon not less than two (2) Business Days prior written notice
to Borrower for the purposes of examination, inspection, verification, copying
and for any other reasonable purpose. Borrower authorizes the Lender, at its
option but without any obligation of any kind to do so, to discuss the affairs,
finances and accounts of Borrower with any of its officers and directors and
with Borrower's independent accountants and auditors, and Borrower irrevocably
authorizes all accountants and auditors employed or retained by Borrower to
respond to and answer all requests from the Lender for financial and other
information regarding Borrower. Borrower waives the benefit of any
accountant-client privilege or other evidentiary privilege precluding or
limiting the disclosure or delivery of any of its books and records to the
Lender (except that Borrower does not waive any attorney-client privilege).


3.3 Reports. Without limiting any of the other terms of the Loan Documents, from
time to time within ten (10) Business Days after the Lender's written reasonable
request to Borrower, Borrower shall deliver to the Lender such reports and
information available to Borrower concerning the business, financial condition
and affairs of Borrower and each Guarantor as the Lender may reasonably request.


3.4 Payment of Obligations; Compliance with Financial Covenants. Borrower shall
pay all of its indebtedness under the Note and pay and perform all of its other
Obligations under the Loan Documents as and when the same become due. Without
limiting the generality of the immediately preceding sentence, Borrower shall
comply with all of the financial covenants, if any, contained in Section 6 of
the Loan Schedule (the "Financial Covenants") and the other terms set forth in
the Loan Schedule.


3.5 Notice of Material Adverse Changes. Borrower shall immediately notify the
Lender in writing of (a) any material adverse change in the financial condition
of Borrower or any Guarantor; (b) any material adverse change in the Collateral;
(c) any claim, proceeding, litigation or investigation in the future threatened
or instituted by or against Borrower involving any claim or claims which,
individually or in the aggregate, may cause or result in a material adverse
change in the financial condition or business of Borrower or any material
impairment in the ability of Borrower to carry on its business in substantially
the same manner as it is now being conducted; and (d) any occurrence which could
form the basis of an Event of Default.


3.6 Further Assurances. Upon Lender's request, Borrower, at Borrower's expense,
shall: (i) execute (or re-execute) and deliver such further documents and
notices satisfactory to Lender and take any action requested by Lender to carry
out the intent of this Agreement and the other Loan Documents; and (ii) provide
such reports and information available to Borrower concerning its business and
financial condition.


3.7 Claims. Borrower shall pay when due all claims which, if unpaid, might
become a lien or charge on any or all of the properties or assets of Borrower.


3.8 Taxes. Borrower shall pay when due all foreign, federal, state and local
taxes, assessments, and governmental charges now or hereafter levied upon or
against Borrower or any of its properties or assets, including all income,
franchise, personal property, real property, excise, withholding, sales and use
taxes.


 
-52-

--------------------------------------------------------------------------------

 
3.9 Contest. Borrower shall have the right to contest the payment of any tax,
assessment, charge or claim referred to in Section 3.7 or 3.8 above, provided
that (a) appropriate contest proceedings are promptly and in good faith
commenced and diligently prosecuted by Borrower; (b) a bond is posted or other
appropriate action reasonably acceptable to the Lender is taken to prevent such
tax, assessment, charge or claim from becoming a lien on the properties and
assets of Borrower; and (c) Borrower notifies the Lender in writing of the
commencement of, and any material development in, such proceedings.
 
3.10 Pension Plans. Borrower shall pay all amounts necessary to fund all of its
present and future employee benefit plans in accordance with their terms, and
Borrower shall not permit the occurrence of any event with respect to any such
plan which would result in any liability of Borrower, including any liability to
the Pension Benefit Guaranty Corporation or any other Governmental Authority.
3.11 Insurance. Borrower shall maintain insurance against such risks and
liabilities, in such forms, and for such amounts as are customarily maintained
by entities engaged in the same or similar businesses and similarly situated.
The form and substance of all such insurance policies shall be reasonably
acceptable to the Lender. Such insurance shall be maintained with financially
sound and reputable insurers reasonably acceptable to the Lender. Upon the
Lender's request, Borrower shall provide the Lender with evidence satisfactory
to the Lender regarding the maintenance of the insurance required by this
Section, including proof of premium payments and copies of insurance policies,
certificates of insurance, and endorsements. If Borrower fails to provide or pay
for any policies of insurance required by this Section, the Lender, at its
option and in its discretion, but without any obligation of any kind to do so,
shall have the right to obtain the same at Borrower's expense.
 
3.12 Maintenance of Properties. Borrower shall maintain its properties in good
condition and repair.


3.13 Licenses. Borrower shall maintain all Governmental Permits necessary for
the ownership of it properties and the conduct of its businesses.


3.14 Compliance with Applicable Laws. Borrower shall at all times comply with
and keep in effect all Governmental Permits relating to Borrower, the
Collateral, and Borrower's other assets. Borrower shall at all times comply
with, and shall cause the Collateral to comply with (a) air Governmental
Requirements, including all Hazardous Substance Laws; (b) all requirements and
orders of all judicial authorities which have jurisdiction over Borrower or the
Collateral; and (c) all covenants, conditions, restrictions and other documents
relating to Borrower or the Collateral.


3.15 Place of Business; Borrower's Name. Borrower shall give the Lender at least
thirty (30) days prior written notice of any change in the location of
Borrower's chief executive office. Borrower shall give the Lender not less than
thirty (30) days prior written notice before changing its name or doing business
under any other name. Borrower has complied, and will in the future comply, with
all Governmental Requirements relating to the conduct of Borrower's business
under a fictitious business name.


3.16 Annual Financial Statements. Within the time period set forth in the Loan
Schedule after the close of Borrower's fiscal year, Borrower shall deliver to
the Lender a balance sheet and a statement of profit and loss for Borrower for
such fiscal year. Borrower shall cause all financial statements furnished to the
Lender under this Agreement to be certified by the party to whom such statements
apply. All annual financial statements furnished to the Lender under this
Section shall comply with the requirements of Section 7.1 of the Loan Schedule.


3.17 Quarterly/Monthly Financial Statements. If specifically required by the
Lender in the Loan Schedule or at any time after the Loan Closing, (a) within
forty-five (45) days after the close of each of the first three (3) calendar
quarters, Borrower shall deliver to the Lender a balance sheet and a statement
of profit and loss for Borrower for such calendar quarter; and (b) within thirty
(30) days after the end of each calendar month, Borrower shall deliver to the
Lender a balance sheet and statement of profit and loss for Borrower for such
calendar month. If the Lender specifically requires quarterly or monthly
financial statements, such statements shall comply with the requirements of
Section 7.1 of the Loan Schedule.


3.18 Other Financial Information. Borrower shall deliver to the Lender, or cause
to be delivered to the Lender, a complete and accurate copy of each federal
income tax return and each application for an extension of time to file each
federal income tax return filed by Borrower and each Guarantor by October 15.
Each Guarantor is to include their K-1 schedules with each federal income tax
return.

ARTICLE 4


DEFAULT AND REMEDIES


4.1 Events of Default. The Lender, at its option, may declare Borrower to be in
default under this Agreement and the other Loan Documents upon the occurrence of
any or all of the following events (the declaration of such a default by the
Lender shall constitute an "Event of Default"):
(a)  Payment of Note and Other Monetary Obligations. If Borrower fails to pay
any of its indebtedness under the Note or perform any of its other obligations
under the Loan Documents or under any other document with Lender requiring the
payment of money to the Lender or any third Person within fifteen (15) days
after the date on which such indebtedness or monetary obligation is due;
provided, however, that the fifteen (15) day grace period contained in this
Section 4.1(a) shall not apply to Borrower's obligation to pay the outstanding
principal balance and all accrued but unpaid interest under the Note on the
Maturity Date of the Note;

 
-53-

--------------------------------------------------------------------------------

 
(b)  Failure to Comply with Financial Covenants, Permit Inspections, or to
Perform Certain Non-Monetary Obligations Under Other Loan Documents. If (i)
Borrower fails to comply with any or all of the Financial Covenants, if any;
(ii) Borrower fails to permit any inspection the Collateral or any of Borrower's
books and records in accordance with the terms of the Loan Documents; or (iii)
Borrower breaches any of its non-monetary obligations to the Lender or any third
Person under any of the Loan Documents or under any other document with Lender,
which breach is not reasonably susceptible to being cured by Borrower;


(c)  Performance of Non-Monetary Obligations Under Other Loan Documents Which
are Curable. If (i) Borrower fails to perform any of its non-monetary
obligations to the Lender (other than those set forth in Section 4.1(b) above)
or any third Person under any of the Loan Documents or under any other document
with Lender when due; and (ii) if such non-monetary obligation is reasonably
susceptible to being cured by Borrower, Borrower fails to diligently complete a
cure of its breach of such non-monetary obligation as soon as reasonably
practicable after written notice by the Lender to Borrower setting forth such
non-monetary breach, but in any event within thirty (30) days after such notice
is given; provided, however, that the thirty (30) day cure period contained in
this Section 4.1(c) shall not be deemed to apply if Borrower commits more than
two (2) such non-monetary breaches within any twelve (12) calendar month period.
Without limiting any of the terms of this Section 4.1(c), the cure provision
contained in this Section 4.1(c) (the "Cure Provision") shall not apply with
respect to Borrower's failure to comply with the Financial Covenants or
Borrower's breach of any non-monetary obligation of Borrower that is not
reasonably susceptible to being cured by Borrower, including any transfer of the
Collateral in violation of the terms of the Loan Documents. Notwithstanding
anything to the contrary contained in this Section 4.1(c) or Section 4.1(a)
above, if Borrower breaches any of the terms of the Loan Documents, and if the
Lender, in its discretion, determines that such breach impairs the Lender's
security for the Loan, the Lender, immediately upon the occurrence of any such
breach, shall have the right to take such actions and exercise such remedies
under the Loan Documents as the Lender may in good faith determine to be
necessary or appropriate to avoid such impairment;


(d)  Misrepresentation. If any request, statement, information, certification,
representation, or warranty, whether written or oral, submitted or made by
Borrower to the Lender in connection with the Loan or any other extension of
credit by the Lender to Borrower, now or in the future, is false or misleading
in any material respect;


(e)  Insolvency of Borrower. If (i) a petition is filed by or against Borrower
under the federal bankruptcy laws or any other applicable federal or state
bankruptcy, insolvency or similar law; (ii) a receiver, liquidator, trustee,
custodian, sequestrator, or other similar official is appointed to take
possession of Borrower, the Collateral, or any material part of Borrower's other
assets, or Borrower consents to such appointment; (iii) Borrower makes an
assignment for the benefit of creditors; (iv) Borrower takes any action in
furtherance of any of the foregoing; or (v) there is a material adverse change
in Borrower's financial condition as represented to the Lender in connection
with the Lender's approval of the Loan and the Lender reasonably determines that
such change materially impairs Borrower's ability to perform any or all of the
Obligations; provided, however, that Borrower shall have sixty (60) days within
which to cause any involuntary bankruptcy proceeding to be dismissed or the
involuntary appointment of any receiver, liquidator, trustee, custodian, or
sequestrator to be discharged. The cure provision contained in this Section
shall be in lieu of, and not in addition to, any and all other cure provisions
contained in the Loan Documents;
(f)  Insolvency of Other Persons. If any of the events specified in clauses (i)
through (v) of Section 4.1(e) above occurs with respect to any Guarantor, as if
such Guarantor were the Borrower described therein;


(g)  Performance of Obligations to Third Persons. If (i) Borrower fails to pay
any of its indebtedness or to perform any of its obligations when due under any
document between Borrower and any other Person who holds a lien on the
Collateral that is senior to the lien held by the Lender in the Collateral and
fails to cure such breach within any applicable cure period under such document;
or (ii) Borrower fails to pay any of its indebtedness or to perform any of its
obligations when due under any other material document between Borrower and any
other Person, provided the Lender reasonably determines that such failure has an
actual or potential material adverse effect on the Collateral or Borrower's
ability to perform any or all of the Obligations. Nothing contained in this
Section constitutes or shall be construed as the Lender's consent to any lien
being placed on the Collateral, other than the Permitted Liens;


(h)  Attachment. If all or any material part of the assets of Borrower or any
Guarantor are attached, seized, subjected to a writ or levied upon by any court
process and Borrower fails to cause such attachment, seizure, writ or levy to be
fully released or removed within sixty (60) days after the occurrence of such
event. The cure provision contained in this Section shall be in lieu of, and not
in addition to, any and all other cure periods contained in the Loan Documents;


(i)  Injunctions. If a court order is entered against Borrower or any Guarantor
enjoining the conduct of all or part of such Person's business and Borrower
fails to cause such injunction to be fully stayed, dissolved or removed within
sixty (60) days after such order is entered. The cure provision contained in
this Section shall be in lieu of, and not in addition to, any and all other cure
periods contained in the Loan Documents;


(j)  Dissolution. If Borrower or any Guarantor is a corporation, partnership,
limited liability company, trust or other entity, the dissolution, liquidation,
or termination of existence of such Person;


 
-54-

--------------------------------------------------------------------------------

 
(k)  Transfers of Interests. If Borrower is a corporation, partnership, limited
liability company, or other entity, the sale or transfer of an aggregate of more
than twenty-five percent (25%) of the beneficial interests in Borrower without
the Lender's prior written consent;


(l)  Death; Incompetence. If Borrower or any Guarantor is an individual, the
death of such Person or judicial determination that such person is mentally
incompetent, except where applicable law limits or prohibits the Lender's
declaration of a default based on such occurrences; provided, however, that the
Lender shall not declare an Event of Default to exist based solely on the death
or mental incompetence of any individual Guarantor if, within forty-five (45)
days after the occurrence of such event, Borrower causes a substitute guarantor
to execute and deliver to the Lender a continuing guaranty in the form
previously executed by the affected Guarantor, and the Lender in its discretion
determines that such substitute guarantor's financial condition is comparable to
that of the affected Guarantor and that such substitute Guarantor is otherwise
reasonably acceptable to the Lender;


(m)  Impairment of Security Interest or Lender's Rights. If (i) the validity or
priority of the Lender's security interest in the Collateral is impaired for any
reason; or (H) the value of the Collateral has deteriorated, declined or
depreciated as a result of any intentional act or omission by Borrower; or (Hi)
the Lender, acting in good faith and in a commercially reasonable manner, deems
itself insecure because of the occurrence of an event affecting Borrower, or any
Guarantor or the Collateral prior to the Closing Date of which Lender had no
actual knowledge as of the Closing Date or because of the occurrence of such an
event on or subsequent to the Closing Date;


(n)  Default by Guarantors. If any Guarantor fails to pay any of its
indebtedness or perform any of its obligations under any of the Guaranties when
due or the revocation, limitation or termination or attempted revocation,
limitation or termination of any of the obligations of any Guarantor under any
of the Guaranties; or


(o)  Misrepresentation by Guarantors. If any request, statement, information,
certification, representation, or warranty, whether written or oral, submitted
or made by any Guarantor to the Lender in connection with the Loan or any other
extension of credit by the Lender to Borrower or such Guarantor, now or in the
future, is false or misleading in any material respect.

4.2 Remedies. Upon the Lender's election to declare Borrower to be in default
under the Loan Documents pursuant to Section 4.1 above, Borrower shall be deemed
to be in default under the Loan Documents, and the Lender shall have the right
to do any or all of the following:


(a)  Acceleration. The Lender shall have the right to declare any or all of the
Obligations to be immediately due and payable, including the entire principal
amount and all accrued but unpaid interest under the Note, and notwithstanding
the Maturity Date of the Note, such Obligations shall thereupon be immediately
due and payable;


(b)  Remedies Under Other Loan Documents. The Lender may exercise any or all
rights and remedies which the Lender may have under any or all of the Loan
Documents and applicable law;


(c)  Discontinuation of Disbursements. The Lender may discontinue or withhold
any or all advances of the Loan proceeds, and the Lender shall have no further
obligation to make any Line of Credit Advance; and


(d)  Discontinuation of Other Extensions of Credit. The Lender may discontinue
advancing money or extending credit to or for the benefit of Borrower in
connection with any other document between the Lender and Borrower.




ARTICLE 5


WARRANTIES AND REPRESENTATIONS


5.1 Borrower's Warranties and Representations. As a material inducement to the
Lender's extension of credit to Borrower in connection with the Loan, Borrower
warrants and represents to the Lender as follows:


(a)  Existence. If Borrower is a corporation, partnership, limited liability
company, trust, or other form of entity, Borrower is duly organized, validly
existing and in good standing under the laws of the state in which Borrower is
organized, and Borrower is qualified to do business and is in good standing in
each jurisdiction in which the ownership of its assets or the conduct of its
business requires qualification as a foreign entity and where the failure to so
qualify would have a material adverse effect on Borrower's business.


(b)  Authority to Own Assets. Borrower has the full power and authority to own
its assets and to transact the business in which it is now engaged.


 
-55-

--------------------------------------------------------------------------------

 
(c)  Authority to Execute Loan Documents. Borrower has the full power and
authority to execute, deliver and perform its obligations under the Loan
Documents, and the execution, delivery and performance of the Loan Documents and
the consummation of the transactions contemplated thereby have been duly
authorized by all requisite action on the part of Borrower. The Person or
Persons signing the Loan Documents on behalf of Borrower are duly authorized to
execute the Loan Documents and all other documents necessary to consummate the
Loan on behalf of Borrower.


(d)  Valid Obligations. The Loan Documents are legal, valid and binding
obligations of Borrower and the Guarantors, as applicable, enforceable in
accordance with their terms (except as enforcement may be limited by equitable
principles and by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to creditors' rights generally)


(e)  No Consents Required. No consent of any other Person and no consent,
approval, authorization or other action by or filing with any Governmental
Authority not previously obtained by Borrower is required in connection with the
execution, delivery and performance of the Loan Documents by Borrower.


(f)  Chief Executive Office. Borrower's chief executive office is located at the
address set forth in Borrower's Application.


(g)  Borrower's Name. Borrower has set forth above its full and correct name,
and Borrower does not use any other names or tradenames, except for the
tradenames disclosed in Borrower's Application.


(h)  No Violations. The execution, delivery and performance of the Loan
Documents and compliance with their respective terms will not conflict with or
result in a violation or breach of any of the terms or conditions of any
document to which Borrower is a party or by which Borrower is bound or any order
or judgment of any court or Governmental Authority binding on Borrower.
 
(i)  Organizational Documents. Borrower's execution, delivery and performance of
the Loan Documents and Borrower's compliance with their respective terms (i)
will not violate any Governmental Requirements applicable to Borrower; (ii)
Borrower's agreement or certificate of limited partnership, if Borrower is a
limited partnership; (iii) Borrower's agreement or statement of partnership, if
Borrower is a general partnership; (iv) Borrower's articles of incorporation or
bylaws, if Borrower is a corporation; (v) Borrower's trust agreement, if
Borrower is a trust; or (vi) Borrower's articles of organization or operating
agreement, if Borrower is a limited liability company.
(j)  Tax Claims. To the best of Borrower's knowledge, there are no claims or
adjustments proposed by any taxing authority for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower. Borrower and each Guarantor have filed all federal, state and local
tax returns required to be filed under applicable Governmental Requirements and
have paid all taxes, assessments, fees, penalties, and other governmental
charges that are due and payable in connection therewith.


(k)  Litigation. To the best of Borrower's knowledge, there are no actions,
suits, proceedings or investigations pending or threatened against or affecting
Borrower or any Guarantor in any court or before any other Governmental
Authority which may result, either separately or in the aggregate, in any
material adverse change in the assets, properties, business, prospects, profits,
or condition of Borrower or any of such Persons, nor does Borrower know of any
basis for any such action, suit, proceeding or investigation.


(I) Financial Statements. All financial statements respecting the financial
condition of Borrower which have been furnished to the Lender prior to the
Closing Date (i) are accurate and complete in all material respects as of the
dates appearing thereon; (ii) present fairly the financial condition and results
of operations of the Person to whom the financial statement applies as of the
dates and for the periods shown on such statements; and (iii) disclose all
contingent liabilities affecting the Person to whom the financial statement
applies to the extent that such disclosure is required by generally accepted
accounting principles. Since the last date covered by any such statement, there
has been no material adverse change in the financial condition of Borrower, and
Borrower is now and at all times hereafter shall continue to be solvent.


(m)  Periodic Financial Statements. All financial statements respecting the
financial condition of Borrower hereafter delivered to the Lender by Borrower
shall satisfy the requirements of clauses (i) through (iii) of Section 5.1 (I)
above.


(n)  Margin Stock. Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying any "margin stock" (as defined in
Regulation G of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of the Loan shall be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock, unless such use is approved in writing by the Lender or
otherwise expressly contemplated by the Loan Documents.


(o)  Licenses and Governmental Requirements. Neither Borrower nor any Guarantor
(i) is in violation in any material respect of any Governmental Permits or
Governmental Requirements (including all Hazardous Substance Laws) to which it
is subject; or (ii) has failed to obtain any Governmental Permits necessary for
the ownership of its properties or the conduct of its business.


 
-56-

--------------------------------------------------------------------------------

 
(p)  Other Facts. All of the information set forth in Borrower's Application is
accurate and complete in all material respects. There is no fact which Borrower
has failed to disclose to the Lender in writing which (i) may materially and
adversely affect the assets, properties, business, prospects, profits, or
condition of Borrower, or any Guarantor; or (ii) may be necessary to disclose in
order to keep the representations and warranties contained in this Section 5.1
from being misleading.


5.2 Borrower's Warranties. Borrower's warranties and representations set forth
in Section 5.1 above shall be true and correct at the time of execution of this
Agreement and as of the Closing Date, shall survive the closing of the Loan, and
shall remain true and correct as of the date on which such warranties and
representations are given. For purposes of this Agreement and the other Loan
Documents, the term "to the best of Borrower's knowledge" shall be deemed to
mean to the best knowledge of Borrower after a commercially reasonable and
diligent investigation, inspection and inquiry by Borrower.


ARTICLE 6


MISCELLANEOUS


6.1 Relationship of Parties. The Lender shall not be deemed to be, nor do the
Lender or Borrower intend that the Lender shall ever become, a partner, joint
venturer, trustee, fiduciary, manager, controlling person, or other business
associate or participant of any kind in the business or affairs of Borrower,
whether as a result of the Loan Documents or any of the transactions
contemplated by the Loan Documents. In exercising its rights and remedies under
the Loan Documents, the Lender shall at all times be acting only as a lender to
Borrower within the normal and usual scope of activities of a lender.


6.2 Indemnification. Borrower shall indemnify and hold the Lender and its
officers, directors, agents, employees, representatives, shareholders,
affiliates, successors and assigns (collectively, the "Indemnified Parties")
harmless from and against any and all claims, demands, damages (including
special and consequential damages), liabilities, actions, causes of action,
legal proceedings, administrative proceedings, suits, injuries, costs, losses,
debts, liens, interest, fines, charges, penalties and expenses (including
attorneys', accountants', consultants', and expert witness fees and costs) of
every kind and nature (collectively, the "Claims") arising directly or
indirectly out of or relating to any or all of the following: (i) Borrower's
breach of any of its Obligations or warranties under the Loan Documents; (ii)
any act or omission by Borrower or any of its employees or agents; (iii)
Borrower's use of the Collateral or any other activity or thing allowed or
suffered by Borrower to be done on or about the any of Borrower's properties;
and (iv) any claims for commissions, finder's fees or brokerage fees arising out
of the Loan or the transactions contemplated by the Loan Documents, if such
claim is based on any act, omission or agreement by Borrower or any Affiliate.
Notwithstanding anything to the contrary contained in this Section, Borrower
shall not be obligated to indemnify any Indemnified Party for any liabilities
resulting solely from the gross negligence or intentional tortious conduct of
such Indemnified Party which such Indemnified Party is determined by the final
judgment of a court of competent jurisdiction to have committed. Borrower's
obligation to indemnify the Indemnified Parties under this Section 6.2 shall
survive the cancellation of the Note and the release of the Lender's security
interests under the Security Agreements.


6.3 Power of Attorney. Borrower irrevocably appoints the Lender, with full power
of substitution, as Borrower's attorney-in-fact, coupled with an interest, with
full power, in the Lender's own name or in the name of Borrower to sign, record
and file all documents referred to in Section 3.6 above. The Lender shall have
the right to exercise the power of attorney granted in this Section directly or
to delegate all or part of such power to one or more agents of the Lender.
Nothing contained in the Loan Documents shall be construed to obligate the
Lender to act on behalf of Borrower as attorney-in-fact.


6.4 Actions. Whether or not an Event of Default has occurred, the Lender shall
have the right, but not the obligation, to commence, appear in, or defend any
action or proceeding which affects or which the Lender determines may affect (a)
the Collateral; (b) Borrower's or the Lender's respective rights or obligations
under the Loan Documents; (c) the Loan; or (d) the disbursement of any proceeds
of the Loan. Whether or not an Event of Default has occurred, the Lender shall
at all times have the right to take any or all actions which the Lender
determines to be necessary or appropriate to protect the Lender's interest in
connection with the Loan.


6.5 Attorneys' Fees and Costs and Other Expenses. Upon the Lender's demand,
Borrower shall reimburse the Lender for all costs and expenses, including
attorneys' fees and costs, incurred by the Lender in connection with the
exercise of any or all of the Lender's rights and remedies under the Loan
Documents; the enforcement of any or all Obligations, whether or not any legal
proceedings are instituted by the Lender; or the defense of any action or
proceeding by Borrower or any other Person relating to the Loan. Without
limiting the generality of the immediately preceding sentence, such costs and
expenses shall include all attorneys' fees and costs incurred by the Lender in
connection with any federal or state bankruptcy, insolvency, reorganization, or
other similar proceeding by or against Borrower or any Guarantor which in any
way affects the Lender's exercise of its rights and remedies under the Loan
Documents. Borrower's obligation to reimburse the Lender under this Section
shall include payment of interest on all amounts expended by the Lender from the
date of expenditure at the rate of interest applicable to principal under the
Note. Wherever any of the terms of the Loan Documents provide for the payment or
recovery of costs, fees, or other expenses (including attorneys' fees and
costs), such term shall be deemed to provide for the payment or recovery of
reasonable costs, fees, expenses, and reasonable attorneys' fees and costs.


6.6 No Third Party Beneficiaries. The Loan Documents are entered into for the
sole protection and benefit of the Lender, Borrower and Guarantors, as
applicable, and their respective permitted successors and assigns. No other
Person shall have any rights or causes of action under the Loan Documents.

 
-57-

--------------------------------------------------------------------------------

 



6.7 Documents. The form and substance of all documents and instruments which
Borrower is required to deliver to the Lender under this Agreement shall be
subject to the Lender's approval.


6.8 Notices. All notices and demands by the Lender to Borrower under this
Agreement shall be in writing and shall be effective on the earliest of (a)
personal delivery to Borrower; (b) two (2) days after deposit in first class or
certified United States mail, postage prepaid, addressed to Borrower at the
address set forth in the Loan Schedule; and (c) one (1) business day after
deposit with a reputable overnight delivery service, delivery charges prepaid,
addressed to Borrower at the address set forth in the Loan Schedule. All notices
and demands by Borrower to the Lender under this Agreement shall be in writing
and shall be effective on actual receipt by the Lender at the Lender's address
shown in the Loan Schedule; provided, however, that non-receipt of any such
notice or demand by the Lender as a result of the Lender's refusal to accept
delivery or the Lender's failure to notify Borrower of the Lender's change of
address shall be deemed to constitute receipt by the Lender. The addresses
specified in the Loan Schedule may be changed by notice given in accordance with
this Section. If Borrower consists of more than one Person, service of any
notice on any one of such Persons by the Lender shall be effective service on
Borrower for all purposes.


6.9 Severability; No Offsets. If any provision of the Loan Documents shall be
held by any court of competent jurisdiction to be unlawful, voidable, void, or
unenforceable for any reason, such provision shall be deemed to be severable
from and shall in no way affect the validity or enforceability of the remaining
provisions of the Loan Documents. No Obligations shall be offset by all or part
of any claim, cause of action, or cross-claim of any kind, whether liquidated or
unliquidated, which Borrower now has or may hereafter acquire or allege to have
acquired against the Lender. To the fullest extent permitted by law, Borrower
waives the benefits of any applicable law, regulation, or procedure which
provides, in substance, that where cross demands for money exist between parties
at any point in time when neither demand is barred by the applicable statute of
limitations, and an action is thereafter commenced by one such party, the other
party may assert the defense of payment in that the two demands are compensated
so far as they equal each other, notwithstanding that an independent action
asserting the claim would at the time of filing the response be barred by the
applicable statute of limitations.


6.10 Interpretation. Whenever the context of this Agreement reasonably requires,
all words used in the singular shall be deemed to have been used in the plural,
and the neuter gender shall be deemed to include the masculine and feminine
gender, and vice versa. The headings to sections of this Agreement are for
convenient reference only and shall not be used in interpreting this Agreement.
For purposes of this Agreement, (a) the term "including" shall be deemed to mean
"including without limitation"; (b) the term "document" shall be deemed to
include all written contracts, commitments, agreements, and instruments; and (c)
the term "discretion," when applied to any determination, consent, or approval
right by the Lender, shall be deemed to mean the Lender's sole but good faith
business judgment.


6.11 Time of the Essence. Time is of the essence in the performance of each
provision of the Loan Documents by Borrower.


6.12 Amendments. The Loan Documents (excluding the Guaranties) may be modified
only by a written agreement signed by Borrower and the Lender.


6.13 Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, and all of which together shall constitute one and
the same document.


6.14 Entire Agreement. The Loan Documents contain the entire agreement
concerning the subject matter of the Loan Documents and supersede all prior and
contemporaneous negotiations, agreements, statements, understandings, terms,
conditions, representations and warranties, whether oral or written, by and
among the Lender, Borrower and Guarantors concerning the Loan which is the
subject matter of the Loan Documents.


6.15 No Waiver by Lender. No waiver by the Lender of any of its rights or
remedies in connection with the Obligations or of any of the terms or conditions
of the Loan Documents shall be effective unless such waiver is in writing and
signed by the Lender.


6.16 Cumulative Remedies. No right or remedy of the Lender under this Agreement
or the other Loan Documents shall be exclusive of any other right or remedy
under the Loan Documents or to which the Lender may be entitled. The Lender's
rights and remedies under the Loan Documents are cumulative and in addition to
all other rights and remedies which the Lender may have under any other document
with Borrower and under applicable law.


' 6.17 Joint and Several Liability. Each Person signing this Agreement as
Borrower shall be jointly and severally liable to the Lender for the performance
of Borrower's Obligations under the Loan Documents. If Borrower consists of more
than one Person, the occurrence of any Default or Event of Default with respect
to any one or more of such Persons shall constitute a Default or Event of
Default, as applicable, and (in the case of an Event of Default) entitle the
Lender to exercise its rights and remedies under Section 4.2 above. Each
Borrower who is a married person agrees that the Lender shall have the right to
recourse against his or her community property and separate property for any or
all Obligations to the fullest extent permitted by law.

 
-58-

--------------------------------------------------------------------------------

 



6.18 Assignment. Borrower shall not assign, encumber, or otherwise transfer any
or all of Borrower's rights under the Loan Documents, whether voluntarily,
involuntarily, or by operation of law, without the Lender's prior written
consent, which consent may be withheld in the Lender's discretion. Any purported
assignment, encumbrance or transfer by Borrower in violation of this Section
shall be void. Borrower acknowledges and agrees that the Lender's agreement to
make the Loan to Borrower and enter into the Loan Documents is based in material
part on the Lender's reliance on Borrower's particular financial condition,
credit history, character, experience, ability, skill, and reputation, as
represented by Borrower to the Lender.


6.19 Waivers. Borrower waives presentment, demand for payment, protest, notice
of demand, dishonor, protest and non-payment, and all other notices and demands
in connection with the delivery, acceptance, performance, default under, and
enforcement of the Loan Documents. Borrower waives the right to assert any
statute of limitations as a defense to the enforcement of any or all of the Loan
Documents to the fullest extent permitted by law. Borrower waives all rights,
remedies, and benefits under California Civil Code Section 2822(a). Without
limiting the generality of the immediately preceding sentence, in the event of
Borrower's payment in partial satisfaction of any or all of the Obligations,
Lender shall have the sole and exclusive right and authority to designate the
portion of the Obligations that is to be satisfied. Borrower and all Persons
holding a lien of any kind affecting all or part of the Collateral who have
actual or constructive notice of this Agreement waive (a) all rights to require
marshalling of assets or liens in the event of Lender's exercise of any of its
rights and remedies under the Loan Documents; and (b) all rights to require
Lender to exercise any other right or power or to pursue any other remedy which
Lender may have under any document or applicable law before exercising any other
such right, power, or remedy.


6.20 Applicable Law; Jurisdiction. The Loan Documents shall be governed by and
construed in accordance with the laws of the State of California. Borrower
agrees that the courts of the State of California and Federal District Courts
located in San Francisco County, California, shall have exclusive jurisdiction
and venue of any action or proceeding directly or indirectly arising out of or
related to the negotiation, execution, delivery, performance, breach,
enforcement or interpretation of this Agreement and all of the other Loan
Documents or any of the transactions contemplated by or related to any or all of
the Loan Documents, regardless of whether or not any claim, counterclaim or
defense in any such action or proceeding is characterized as arising out of
fraud, negligence, intentional misconduct, breach of contract or fiduciary duty,
or violation of any Governmental Requirements. Borrower irrevocably consents to
the personal jurisdiction of such courts, to such venue, and to the service of
process in the manner provided for the giving of notices in this Agreement.
Borrower waives all objections to such jurisdiction and venue, including all
objections that are based upon inconvenience or the nature of the forum.


6.21 WAIVER OF RIGHT TO JURY TRIAL. BORROWER IRREVOCABLY WAIVES ALL RIGHTS TO A
JURY TRIAL IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND DIRECTLY
OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO THE LOAN, THIS NOTE, ANY
AGREEMENT SECURING THIS NOTE, OR ANY OF THE OTHER DOCUMENTS EXECUTED BY BORROWER
IN CONNECTION WITH THE LOAN (COLLECTIVELY, THE "LOAN DOCUMENTS"), ANY OR ALL OF
THE REAL AND PERSONAL PROPERTY COLLATERAL SECURING THE LOAN, OR ANY OF THE
TRANSACTIONS WHICH ARE CONTEMPLATED BY THE LOAN DOCUMENTS. THE JURY TRIAL WAIVER
CONTAINED IN THIS SECTION IS INTENDED TO APPLY, TO THE FULLEST EXTENT PERMITTED
BY LAW, TO ANY AND ALL DISPUTES AND CONTROVERSIES THAT ARISE OUT OF OR IN ANY
WAY RELATED TO ANY OR ALL OF THE MATTERS DESCRIBED IN THE IMMEDIATELY PRECEDING
SENTENCE, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS OF ANY KIND. BORROWER ACKNOWLEDGES AND
AGREES THAT (1) BORROWER HAS CAREFULLY READ AND UNDERSTANDS ALL OF THE TERMS OF
THE LOAN DOCUMENTS; (2) BORROWER HAS EXECUTED THE LOAN DOCUMENTS FREELY AND
VOLUNTARILY, AFTER HAVING CONSULTED WITH BORROWER'S INDEPENDENT LEGAL COUNSEL
AND AFTER HAVING HAD ALL OF THE TERMS OF THE LOAN DOCUMENTS EXPLAINED TO IT BY
ITS INDEPENDENT LEGAL COUNSEL OR AFTER HAVING HAD A FULL AND ADEQUATE
OPPORTUNITY TO CONSULT WITH BORROWER'S INDEPENDENT LEGAL COUNSEL; (3) THE
WAIVERS CONTAINED IN THE LOAN DOCUMENTS ARE REASONABLE, NOT CONTRARY TO PUBLIC
POLICY OR LAW, AND HAVE BEEN INTENTIONALLY, INTELLIGENTLY, KNOWINGLY, AND
VOLUNTARILY AGREED TO BY BORROWER; (4) THE WAIVERS CONTAINED IN THE LOAN
DOCUMENTS HAVE BEEN AGREED TO BY BORROWER WITH FULL KNOWLEDGE OF THEIR
SIGNIFICANCE AND CONSEQUENCES, INCLUDING FULL KNOWLEDGE OF THE SPECIFIC NATURE
OF ANY RIGHTS OR DEFENSES WHICH BORROWER HAS AGREED TO WAIVE PURSUANT TO THE
LOAN DOCUMENTS; (5) BORROWER HAS HAD A FULL AND ADEQUATE OPPORTUNITY TO
NEGOTIATE THE TERMS CONTAINED IN THE LOAN DOCUMENTS; (6) BORROWER IS EXPERIENCED
IN AND FAMILIAR WITH LOAN TRANSACTIONS OF THE TYPE EVIDENCED BY THE LOAN
DOCUMENTS; AND (7) THE WAIVERS CONTAINED IN THE LOAN DOCUMENTS ARE MATERIAL
INDUCEMENTS TO THE LENDER'S EXTENSION OF CREDIT TO BORROWER, AND THE LENDER HAS
RELIED ON SUCH WAIVERS IN MAKING THE LOAN TO BORROWER AND WILL CONTINUE TO RELY
ON SUCH WAIVERS IN ANY RELATED FUTURE DEALINGS WITH BORROWER. THE WAIVERS
CONTAINED IN THE LOAN DOCUMENTS SHALL APPLY TO ALL SUBSEQUENT EXTENSIONS,
RENEWALS, MODIFICATIONS, AND REPLACEMENTS OF THE LOAN DOCUMENTS. THIS NOTE MAY
BE FILED WITH ANY COURT OF COMPETENT JURISDICTION AS BORROWER'S WRITTEN CONSENT
TO BORROWER'S WAIVER OF A JURY TRIAL. BORROWER HAS INITIALED THIS SECTION BELOW
TO INDICATE ITS AGREEMENT WITH THE JURY TRIAL WAIVER AND OTHER TERMS CONTAINED
IN THIS SECTION.


6.22 Successors. Subject to the restrictions contained in the Loan Documents,
the Loan Documents shall be binding upon and inure to the benefit of the Lender
and Borrower and their respective permitted successors and assigns.



 
-59-

--------------------------------------------------------------------------------

 
















 
Borrower:
   
CRESA Partners of Orange County, LP,
   
a Delaware limited partnership
       
By:
CRESA Partners-West, Inc.,
   
a California corporation
 
Its:
General Partner
       
By:
/s/ Kevin John Hayes
   
Kevin John Hayes, President
         
Lender:
   
First Republic Bank
       
By:
/s/ Carolyn Powell
   
Carolyn Powell
 
Its:
Managing Director
 










 
-60-

--------------------------------------------------------------------------------

 

LOAN AGREEMENT
(LINE OF CREDIT)
EXHIBIT "A"


LOAN SCHEDULE


This Loan Schedule is an integral part of the Loan Agreement between the Lender
and Borrower, and the following terms are incorporated in and made a part of the
Loan Agreement to which this Loan Schedule is attached:
1. Borrower: CRESA Partners of Orange County, LP, a Delaware limited partnership


2. Guarantors: Kevin John Hayes; Kevin Hayes and Alice Hayes, Trustees of the
Hayes Trust; Kenneth Ward; Sandra K. Kikerpill; Jeff A. Manley; David Lee
Willis; David Lee Willis and Marsha Millstead Willis, Trustees of the David and
Marsha Willis Trust; Richard T. Martin; Jeffrey G. Shepard; Wayne C. Lamb and
Kenneth Bruce Blye
3. Borrower's Notice Address:  CRESA Partners of Orange County, LP,
a Delaware limited partnership
610 Newport Center Drive, Suite 500,
Newport Beach, California 92660


4. Lender's Notice Address:  First Republic Bank
111 Pine Street
San Francisco, California 94111
Attention: Manager, Commercial Loan Operations
5. Loan Fee: One Thousand Two Hundred Fifty and 00/100 Dollars ($1,250.00)
Loan Documentation Fee: Nine Hundred Ninety-Five and 00/100 Dollars ($995.00)


6. Financial Covenants. Borrower shall comply with the following Financial
Covenants:


6.1 Capital Expenditures: Borrower shall not make any expenditures for fixed or
capital assets if, after giving effect thereto, the aggregate of all such
expenditures made by Borrower would exceed $350,000.00 during Borrower's fiscal
year end for 2006 and $200,000.00 during Borrower's fiscal year end for 2007.


6.2 Thirty (30) Day Out of Debt Requirement: During the twelve (12) month period
following the Closing Date, and during each consecutive twelve (12) month period
thereafter prior to the Maturity Date of the Line of Credit Loan, Borrower shall
not permit to be outstanding any indebtedness under the Line of Credit Loan for
a period of time equal to at least thirty (30) consecutive calendar days.



6.3  
No Additional Indebtedness: Borrower (a) shall not directly or indirectly make,
create, incur, assume, or permit to exist any guaranty of any kind of any
indebtedness or other obligation of any other person during the term of this
Agreement, excluding any guaranties by Borrower as of the date of this Agreement
that are reflected in the financial statements referred to in Section 5.1 of
this Agreement; and (b) shall not directly or indirectly incur indebtedness for
borrowed money during the term of this Agreement, excluding (i) debts owing by
Borrower as of the date of this Agreement that are reflected in the financial
statements referred to in Section 5.1 of this Agreement (other than those that
are being paid substantially concurrently with the funding of the Loan); (ii)
other borrowings from the Lender; and (iii) indebtedness secured by purchase
money mortgages or liens which encumber only the property being purchased.




7.  
Accounting.



7.1 Quarterly/Annual Financial Statements. All quarterly and annual fiscal year
end financial statements, including accounts receivable aging statements,
provided by Borrower to the Lender under the Loan Documents shall be provided by
February 15, May 15, August 15 and November 15 and shall comply with the
following requirements: All quarterly/annual financial statements shall be
certified by Borrower or, if Borrower is an entity, by Borrower's chief
financial officer or by another officer or agent of Borrower acceptable to the
Lender.


7.2 Annual Personal Financial Statements of Guarantors. Borrower shall ensure
that all annual personal financial statements provided by each Guarantor to the
Lender under the Loan Documents shall be provided by May 15 and shall comply
with the following requirements: All annual personal financial statements shall
be certified by each Guarantor.

 
-61-

--------------------------------------------------------------------------------

 




8.  
Nature of Line of Credit. The Line of Credit Loan is a revolving line of credit
loan, and within the limits of the Commitment and subject to the terms and
conditions of this Agreement and the other Loan Documents, Borrower may borrow,
prepay pursuant to the note evidencing Line of Credit Loan, and reborrow the
principal amount of the Line of Credit Loan.




9.  
Authorization to Charge Account.



9.1 Automatic Payment Authorization. Borrower authorizes the Lender to make
automatic deductions from the following deposit account (the "Account")
maintained by Borrower at Lender's offices in order to pay, when and as due, all
of the regularly scheduled installment payments of interest, principal, or both
principal and interest (a "Payment") that Borrower is required or obligated to
make under the Note:
Account No: 953-0001-4103


Without limiting any of the terms of the Loan Documents, Borrower acknowledges
and agrees that if Borrower defaults in its obligation to make a Payment because
the collected funds in the Account are insufficient to make such Payment in full
on the date that such Payment is due, then Borrower shall be responsible for all
late payment charges and other consequences of such default by Borrower under
the terms of the Loan Documents.


9.2 Revocation of Authorization. Subject to the Section immediately following
this Section, this authorization shall continue in full force and effect until
the date which is five (5) business days after the date on which Lender actually
receives written notice from Borrower expressly revoking the authority granted
to the Lender to charge the Account for Payments in connection with the Loan. No
such revocation by Borrower shall in any way release Borrower from or otherwise
affect Borrower's obligations under the Loan Documents, including Borrower's
obligations to continue to make all Payments required under the terms of the
Note.


9.3Termination by Lender. The Lender, at its option and in its discretion,
reserves the right to terminate the arrangement for automatic deductions from
the Account pursuant to this Section at any time effective upon written notice
of such election (a "Termination Notice") given by Lender to Borrower. Without
limiting the generality of the immediately preceding sentence, the Lender may
elect to give a Termination Notice to Borrower if Borrower fails to comply with
any of the Lender's rules, regulations, or policies relating to the Account,
including requirements regarding minimum balance, service charges, overdrafts,
insufficient funds, uncollected funds, returned items, and limitations on
withdrawals.


9.4Increase in Interest Rate Upon Termination of Automatic Debit Arrangement.
The date on which the arrangement for automatic deductions from the Account
terminates (whether as a result of Borrower's revocation of such arrangement or
any Termination Notice given by the Lender) is referred to as the "Auto Debit
Termination Date." Borrower acknowledges and agrees that the Lender would not
have been willing to make the Loan at the interest rate or interest rates
contained in the Note in the absence of the arrangement for automatic deductions
from the Account pursuant to this authorization. Therefore, effective on the
first due date of a Payment following the Auto Debit Termination Date, the
Lender, at its option and in its discretion, shall have the right to increase
the interest rate on the outstanding principal balance of the Note to a rate
which is equal to one-half of one percent (0.50%) per annum (the "Percentage
Rate Increase") above the otherwise applicable interest rate under the terms of
the Note. If the Note provides for amortized monthly payments of principal and
interest, then the amount of such monthly payments shall be increased by the
Lender based on a reamortization schedule prepared by the Lender using the
increased interest rate and the then remaining number of months in the original
amortization period that was used by the Lender to calculate the original
monthly payment amount. Such new monthly payments shall be payable commencing on
the first Payment due date following the date of the interest rate Increase.



10.  
Other Covenants.



Borrower shall at all times comply with all of the following additional
covenants:


10.1 Borrower has outstanding, and may hereafter incur, additional indebtedness
to Lender under one or more loan agreements. Borrower hereby agrees that the
breach of, or the occurrence of an event of default under any other loan
agreement between Borrower and Lender shall constitute an event of default under
this Agreement.


10.2 Borrower shall not make distributions with the exception of: (1) to ASDS
for taxes and debt service and (2) to ASI for management fees no greater than
$75,000.00.
 
 -62-

--------------------------------------------------------------------------------